Title: To Thomas Jefferson from Chauncy Hall, 20 December 1805
From: Hall, Chauncy
To: Jefferson, Thomas


                  
                     Sir 
                     
                     City of Washington December 20th AD 1805
                  
                  My Immagination haveing run through many Difficult and Perplexing Seens to find the Cause of Motion in its Various Directions and affects upon Creation 
                  And I find that there is but two Powers that Causes Motion Either Animal or Natural and that those Powers are Equil But I am of no Mechanical Profession and not able to obtain Mechanical Assistance to Satisfy my mind upon the Withinclosed Plan which I Present to You together with the following Reasons firmly believeing that it will Cause a Motion that will Continue So Long as Meterial Substance Shall Endure But Should it not accomplish the Design I hope that my Sincerity will Plead an Excuse for my Error I find that those two Powers are Contained in Magnatism Equil Powers, and that they are not found in any other Substance Yet they run through all Created Matter and in all Cases where they are active one Power has the Asenndancy over the other but when they become Equil that Motion Ceasis and they quit that Substance But not so with the Magnet or Loadstone for they Continue in that Equil Powers Neither Can they be Sepperated in the Magnet Neither Can one Power git the Assendency over the other for if one is increased both are Increased but if one is Deminished both are deminished I will Designate their Names by Attracting and Expeling and Refer to the Plan in which I believe both Powers are brought to fourse in one Direction Round a Circle The Powers of the Magnet is this the North End Attracts the South End and the South End Attracts the North End But the two North Ends Expel Each other with the Same fourse that the North and South Ends Attract Each other also the two South Ends Expel Each other with the Same fourse that the South End North Ends Attract Each other In the Plan the Dotted Ends are for the North and the other for the South On the inner Circle there is fourteen Setts of Magnetts and on the outer Circle there is fourteen Setts of Magnetts Diamatrically over them those Magnetts are to Set firm So as not to move In the middle Circle or Wheel there is fifteen Single Magnetts or Nedles this Number Setts but one Nedle Diamatrically between two Setts of Magnetts as is the Situation of the Nedle Number first 
                  Then all those Setts of Magnetts being Connected an Nature brings them to gether and those Single Magnetts on Nedles Set in the Middle Circle or Wheel with their North End toward the Outer Circle Then the North End of the Nedle No 1 is in full Attraction upon the South End of one of the Magnetts in the outer Circle and the South End is in full Attraction upon the North End of one of the Magnetts in the Iner Circle the Nedle No 2 is but one fifteenth in Distance from its full Strength in Attraction Nedle No 3 is in Distance 2 fifteenths from its full Strength of Attraction but is has Gained 2 ffiteenths in Distance of the Repultion So that Each Nedle in Loseing Distance in the Attraction gains it in the Repultion The 13th Nedle has Lost in the Distance thirteen fifteenths of its Attraction but it has Gained the Same Distance in the Repultion So with the fourteenth it has Lost furteen fifteenths of the one and Gained of the other wich brings it to the Strongest Point of Oppobition and the weakest Point of Attraction And by the Connection that the Laws of Nature has Given to them they all fource in one Direction and Press upon the Nedle Number 1st which if one Moved No 2 will Come into the Same Situation but will be Moved with the Same fourse and Continue its Velocity but Should this Number of Magnetts prove to Insufficient to Cause the effect of Motion they may Increased
                  The Size of the Magnetts ought to be Larger than the Nedles and to Corespond with the Circle for the Space that is Gained by the Second and fourteenth Nedles is of the greatist Strength Whether it is the Most Reasonable to Set them upon a Level as in the Plan or to make all the Circles of one Diacler and Set them upright I Leave for Your Consideration 
                  And Remain Your Humble Servant
                  
                     Chauncy Hall 
                     
                     of Connecticut
                  
               